United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF THE ARMY, TANK
AUTOMOTIVE & ARMAMENT COMMAND,
Warren, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1137
Issued: December 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 7, 2011 appellant filed a timely appeal from the October 28, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
further merit review. As more than 180 days elapsed from the last merit decision of June 10,
2010 to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).
On appeal appellant contends that OWCP ignored the role of nickel metal exposure in
causing her sarcoidosis and improperly failed to find a causal relationship between her illness
and her work exposure.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case has previously been on appeal before the Board. The pertinent facts and history
are hereinafter set forth.
On April 2, 2003 appellant, then a 55-year-old mechanical engineer, filed an occupational
disease claim alleging that she sustained neuron sarcoidosis and skin sarcoidosis as a result of the
environmental conditions in the building where she worked. OWCP initially denied her claim on
July 24, 2003 as it found that the evidence was insufficient to establish that the work exposure
occurred as alleged and also for the reason that the medical evidence was insufficient to relate
the cause of her medical conditions to her federal employment. By decision dated May 18, 2004,
an OWCP hearing representative found that, although the evidence was sufficient to establish the
claimed occupational exposure, the claim was denied as the medical evidence did not establish
causal relationship. In response to appellant’s request for reconsideration, by decision dated
February 7, 2006, OWCP denied modification of the May 18, 2004 decision, finding that the
medical evidence was insufficient to establish the causal relationship between her claimed work
exposure and her diagnosed conditions. A subsequent request for reconsideration was denied by
OWCP without merit review on March 1, 2007. Appellant filed an appeal to the Board. By
decision dated October 10, 2007, the Board found that OWCP properly denied appellant’s
request for merit review. The facts as set forth in the Board’s prior decision are hereby
incorporated into this decision.2
Appellant filed a request for reconsideration before OWCP. By decision dated March 3,
2010, it denied modification of the earlier decisions.3
On March 9, 2010 appellant again requested reconsideration and submitted a
November 15, 2007 report by Dr. Ernest P. Chiodo, a physician Board-certified in internal
medicine, occupational medicine and public health and general preventive medicine. Dr. Chiodo
opined that her sarcoidosis was due to exposure to metals including nickel during her federal
employment. By decision dated June 10, 2010, OWCP determined that the new evidence was
not sufficient to warrant modification of appellant’s claim and that her claim remained denied. It
found that Dr. Chiodo failed to provide a well-reasoned medical opinion explaining how her
sarcoidosis was related to her federal employment.
On September 2, 2010 appellant again requested reconsideration. She submitted the
results of a July 28, 2006 lymphocyte transformation test interpreted by Dr. Lisa Maier, a
physician Board-certified in critical care medicine, internal medicine, occupational medicine and
pulmonary disease. Dr. Maier noted a normal response to mitogen but an abnormal lymphocyte
2

Docket No. 07-1170 (issued October 10, 2007); petition for recon. denied, Docket No. 07-1170 (issued
August 28, 2008).
3

OWCP noted that the documents provided with the reconsideration request did not address the issue, i.e.,
whether appellant’s work exposure directly caused, aggravated, accelerated or precipitated her diagnosed
sarcoidosis. It further noted that the documents were essentially repetitive in nature, cumulative or irrelevant and
immaterial to the issue at hand, noting that, although some of the documents may pertain to appellant’s sarcoidosis
condition, none of the evidence provided an opinion regarding the etiology of appellant’s condition in relationship to
her exposure to toxins and metals at work.

2

proliferation to nickel sulfate. Appellant also resubmitted the November 15, 2007 report by
Dr. Chiodo and a July 28, 2010 report by Dr. Leia F. Meyers, a Board-certified family
practitioner, who indicated that appellant had been her patient since January 2006 and, as of
May 2006, she had been treated for diabetes mellitus type II with nephropathy, neurosaroidosis,
hypertension, elevated cholesterol, allergic rhinitis, osteoporosis, hypothyroidism and Common
Variable Immunity Deficiency (likely due to sarcoid). Appellant contended that the evidence
showed with medical certainty that her work environment caused her sarcoidosis.
By decision dated October 28, 2010, OWCP denied appellant’s request for
reconsideration without reviewing the merits of the case.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
OWCP denied appellant’s claim as it found that the medical evidence did not establish
that appellant sustained a medical condition causally related to the accepted factors of her federal
employment. On appeal, appellant makes various arguments that address the merits of her case.
However, the last merit decision in this case was issued on June 10, 2010 at which time OWCP
determined that new medical evidence, and in particular, the medical report of Dr. Chiodo dated
November 15, 2007, was not sufficient to warrant modification of the prior decisions denying
appellant’s claim. As previously stated, this decision was issued over 180 days prior to the filing
of this appeal and, accordingly, the Board does not have jurisdiction to review the merits of the
case.8 The only issue before the Board is whether OWCP properly denied appellant’s
reconsideration request.
On reconsideration, appellant resubmitted the report of Dr. Chiodo which was already
addressed in OWCP’s decision of June 10, 2010. The Board has held that submission of
4

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Id. at § 501.3(e).

3

evidence or argument which repeats or duplicates that already in the case record does not
constitute a basis for reopening a case.9 With regard to the July 28, 2006 report by Dr. Maier and
the July 28, 2010 report by Dr. Meyers, these reports do not address the relevant issue of whether
appellant’s work exposure caused her medical condition. Dr. Maier listed the results of a
lymphocyte transformation test but did not address appellant’s employment or the issue of causal
relation. Dr. Meyers noted only that she was treating appellant for various specific medical
conditions, but she also did not address the causal relationship to appellant’s employment. The
Board has held that the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.10
Because appellant did not show that OWCP erroneously interpreted a specific point of
law, advance a relevant legal argument not previously considered or submit relevant and
pertinent new evidence not previously considered by OWCP, it did not abuse its discretion in
denying appellant’s request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).

9

Edward W. Malaniak, 51 ECAB 279 (2000); S.J., Docket No. 10-1318 (issued February 3, 2011).

10

Edward Mathew Diekemper, 31 ECAB 224 (225 (1979); D.B., Docket No. 10-2036 (issued May 13, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 28, 2010 is affirmed.
Issued: December 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

